DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “retracted parallelogram position comprising the panels disposed within the perimeter of the roof” recited in Claims 1, 10, and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 10, and 17 recite “a retracted parallelogram position comprising the panels disposed within the perimeter of the roof” which is not considered enabled by the disclosure. It appears that the applicant refers to the arrangement shown in Fig. 13. However, even the solid lines of the “right” side panel – which are shown in a deflected position – are not within the perimeter of the roof. The outer edges of the panel still extends beyond the roof line. This inconsistency is further evidenced by the fact that the semi-detachable strap 64 is attached to “an anchor point 66 on the rear of the golf cart frame” or “an anchor point 66 on the front of the golf cart frame” and not an anchor point on the roof or within the perimeter of the roof. Additionally, it is unclear if there is a difference between the retracted position and the deflected position. For the purposes of examination, any deice that is capable of being deflected in the same manner as is shown in Figs. 13 or 17 will be considered sufficient to meet this limitation in the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that “the movable panels further comprise at least one panel movable…” which renders the claim indefinite. It is unclear if the panels of the device include the “pair” previously recited as well as a third movable panel, or if this phrase is intended to modify one of the pair of panels. For the purposes of examination, the claim will be treated as modifying one of the extant pair of panels.
Claim 3 recites that “the pair of panel further comprises at least one rectangular panel” which renders the claim indefinite. It is unclear if the panels of the device include the “pair” previously recited as well as a third rectangular panel, or if this phrase is intended to modify one of the pair of panels. For the purposes of examination, the claim will be treated as modifying one of the extant pair of panels.
Claim 11 recites that  “the movable panels further comprise at least one panel movable relative to the roof surface” which renders the claim indefinite. It is unclear if the panels of the device include the “pair” previously recited as well as a third movable panel, or if this phrase is intended to modify one of the pair of panels. For the purposes of examination, the claim will be treated as modifying one of the extant pair of panels.
Claim 12 recites that “the movable panels further comprise at least one panel movable relative to another panel” which renders the claim indefinite. It is unclear if the panels of the device include the “pair” previously recited as well as a third movable panel, or if this phrase is intended to modify one of the pair of panels. For the purposes of examination, the claim will be treated as modifying one of the extant pair of panels.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) AND 112(b) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hardenbrook, Teshima et al., Weddell et al., Tien, Ou, and Huber teach vehicle rain shields.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636